Fourth Court of Appeals
                                    San Antonio, Texas
                                           OPINION

                                       No. 04-17-00347-CV

               Rita GONZALEZ as Trustee of RG Family Trust and Ramon Gonzalez,
                                         Appellants

                                                 v.

                              Don A. JANSSEN and Debra Janssen,
                                         Appellees

                    From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 15-09-00215-A-CVK
                           Honorable Russell Wilson, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: May 30, 2018

REVERSED AND RENDERED

           This appeal arises from a declaratory judgment suit involving the ownership of a

reversionary royalty interest. The appellants, Rita Gonzalez, as Trustee of the R.G. Family

Irrevocable Trust No. 1, and Ramon Gonzalez (“the Gonzalezes”), argued that the appellees, Don

A. and Debra Janssen (“the Janssens,”) conveyed all their interests in two tracts of land, including

Don’s undivided share of a reversionary royalty interest, to Ramon Gonzalez Jr. (“Gonzalez”) and

Ramon Gonzalez, M.D., P.A. Employees Pension Plan and Trust (“the Pension Trust”) in two

deeds. The Janssens argued Don’s undivided share of the reversionary royalty interest was
                                                                                            04-17-00347-CV


excluded from the conveyances. After considering competing summary judgment motions, the

trial court rendered judgment in favor of the Janssens. Because we conclude that the deeds do not

exclude the reversionary royalty interest from the conveyances, we reverse the trial court’s

judgment and render judgment in favor of the Gonzalezes.

                                              BACKGROUND

The Creation of the Reversionary Royalty Interest, Its Conveyance History, & the Underlying
Controversy

        The background facts are undisputed. In 1984, Don’s father, C.J. Janssen, acquired a

101.43-acre and a 209.97-acre tract of land and a reversionary royalty interest from Lamar and

Rudolph Blaschke. The reversionary royalty interest was created on October 1, 1977, when C.M.

Griffin executed a deed conveying the 101.43-acre and the 209.97-acre tract of land to the

Blaschkes. In this deed, Griffin reserved to himself an “undivided 1/16th royalty interest;”

however, Griffin further stated that the reserved royalty interest would expire in twenty years in

the absence of oil and gas production. On December 13, 1985, C.J. conveyed the reversionary

royalty interest, in undivided shares, to his four children, Don, David, James, and Michael. 1

        On August 24, 1988, C.J. conveyed to Don and his wife, Debra, a 186.10/209.97 interest

in the 209.97-acre tract. C.J. retained ownership of the remainder of the 209.97-acre tract and the

101.43-acre tract, and Don and his siblings continued to own undivided shares of the reversionary

royalty interest associated with both tracts.

        On September 15, 1988, Don, Debra, C.J., and C.J.’s wife, Olivia, executed two deeds. The

first deed (“the 101 deed”) conveyed the 101.43-acre tract to Ramon Gonzalez Jr. The 101 deed

conveyed “all of the following described real property” “SUBJECT TO” the deed in which Griffin



1
 Other conveyances concerning the property occurred, but we list only the conveyances necessary to the issues
presented in this appeal.

                                                    -2-
                                                                                      04-17-00347-CV


created the reversionary royalty interest; and “SUBJECT TO” the deed in which Don’s father, C.J.,

conveyed the reversionary royalty interest to Don and his siblings.

       The second deed (“the 209 deed”) conveyed 209.97 acres to Ramon Gonzalez Jr., M.D.,

P.A., Employees Pension Plan and Trust. The 209 deed conveyed “all of the following described

real property” “SUBJECT TO” the deed in which Griffin created the reversionary royalty interest;

“SUBJECT TO” the deed in which Don’s father, C.J., conveyed the reversionary royalty interest

to Don and his siblings; and “SUBJECT TO” another mineral deed “dated September 3, 1947 from

W.F. Krause to William Meyer.”

       In 1997, the royalty interest that Griffin had reserved to himself in the October 1, 1977

deed expired.

       In 2011, Gonzalez entered into an oil and gas lease with EOG. Thereafter, Don made a

demand to EOG for payment of his share of the royalties. Don claimed that he did not convey his

share of the reversionary royalty interest to Gonzalez in the 1988 deeds and, therefore, this interest

reverted to him in 1997. EOG responded to Don’s demand by holding the royalty payments in

suspense.

The Declaratory Judgment Suit

       In 2015, the Gonzalezes filed a declaratory judgment suit, asking the trial court to

determine the ownership of the reversionary royalty interest and to resolve the dispute concerning

the payment of royalties. The Janssens answered the suit by entering a general denial, asserting

the affirmative defense of mutual mistake, and counterclaiming for declaratory relief and

reformation of the deeds.

       Both sides moved for summary judgment. The Gonzalezes’ amended summary judgment

motion argued that because the deeds did not explicitly exclude Don’s share of the reversionary

royalty interest from the grant, it passed to Gonzalez and the Pension Trust in the deeds. The
                                                 -3-
                                                                                                  04-17-00347-CV


Gonzalezes took the position that the purpose of the “subject to” clauses in the deeds was not to

except or reserve anything from the conveyances, but to place Gonzalez and the Pension Trust on

notice of outstanding interests in the chain of title that may affect the interests transferred.

        The Janssens’ amended summary judgment motion argued, among other things, that the

“subject to” clauses in the deeds acted as an exception or a reservation because of the placement

of the clauses “before the habendum clause, as part of the section defining the estate conveyed.”

The Janssens further argued that the deeds were “plainly drafted to limit the estate conveyed, not

just the warranty.” Alternatively, the Janssens argued that the deeds were ambiguous.

        The trial court denied the Gonzalezes’ amended summary judgment motion and granted

the Janssens’ summary judgment motion. 2 Specifically, the trial court found that the 101 deed and

the 209 deed “excluded the December 13, 1985, Gift Deed, of the Reversionary Royalty Interest,

from both the grant of rights and the warranty.” The trial court rendered judgment in favor of the

Janssens. The Gonzalezes appealed.

                                  ARGUMENTS PRESENTED ON APPEAL

        The Gonzalezes contend the trial court rendered summary judgment for the wrong parties.

According to the Gonzalezes, the trial court failed to apply basic rules of deed construction and

ignored the clear language of the deeds. The Gonzalezes maintain that the “subject to” language

in the deeds did not expressly reserve or except the reversionary royalty interest from the grant

and, therefore, the reversionary royalty interest passed to Gonzalez and the Pension Trust.

        On the other hand, the Janssens argue the trial court correctly granted summary judgment

in their favor. The Janssens argue that the only reasonable interpretation of the deeds is that the

second “subject to” clause in each of the deeds operated to exclude the reversionary royalty interest


2
 The trial court expressly denied the part of the Janssens’ amended summary judgment motion arguing mutual mistake.
This part of the trial court’s ruling is not challenged on appeal.

                                                       -4-
                                                                                      04-17-00347-CV


from the conveyances. According to the Janssens, the second “subject to” clause in the deeds was

the “functional equivalent” of an exception clause. Alternatively, the Janssens argue that if we are

not persuaded that the only reasonable construction of the deeds is that they excluded Don’s share

of the reversionary royalty interest from the conveyances, then we should conclude that the deeds

are ambiguous and remand the case to the trial court for an evidentiary hearing on ambiguity.

                                      STANDARD OF REVIEW

       We review a trial court’s summary judgment de novo. HCBeck, Ltd. v. Rice, 284 S.W.3d
349, 352 (Tex. 2009). A party is entitled to summary judgment if “there is no genuine issue as to

any material fact and the moving party is entitled to judgment as a matter of law on the issues

expressly set out in the motion or in an answer or any other response.” TEX. R. CIV. P. 166a(c). In

reviewing a summary judgment, we take as true all evidence favorable to the nonmovant, and we

indulge every reasonable inference and resolve any doubts in the nonmovant’s favor. Valence

Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). When both parties move for summary

judgment on the same issues and the trial court grants one motion and denies the other, we consider

the summary judgment evidence presented by both sides, determine all questions presented, and if

we determine that the trial court erred, render the judgment that the trial court should have

rendered. Id.; Whataburger, Inc. v. Whataburger of Alice, Ltd., No. 04-16-00085-CV, 2017 WL
2664437, at *4 (Tex. App.—San Antonio June 21, 2017, pet. filed).

                                      DEED CONSTRUCTION

       Whether a deed is ambiguous is a question of law that we review de novo. Combest v.

Mustang Minerals, L.L.C., 502 S.W.3d 173, 185 (Tex. App.—San Antonio 2016, pet. denied). In

determining whether a deed is ambiguous, we look at the deed as a whole and consider the entire

deed in an effort to harmonize and to give effect to all the provisions of the deed so that none will

be rendered meaningless. Id. An ambiguity does not arise merely because the parties advance
                                                -5-
                                                                                       04-17-00347-CV


conflicting interpretations of the deed’s language; rather, for an ambiguity to exist, both parties’

interpretations must be reasonable. Hausser v. Cuellar, 345 S.W.3d 462, 467 (Tex. App.—San

Antonio 2011, pet. denied). If a deed is worded in such a way that it can be given a definite or

certain legal meaning, then the deed is not ambiguous. Combest, 502 S.W.3d at 185; Hausser, 345
S.W.3d at 467.

       The construction of an unambiguous deed is a question of law that we review de novo.

Luckel v. White, 819 S.W.2d 459, 461 (Tex. 1991). The Texas Supreme Court has reaffirmed that

“the paramount” goal in construing a deed is “ascertaining and effectuating the parties’ intent” “by

conducting a careful and detailed examination of the deed in its entirety, rather than applying some

default rule that appears nowhere in the deed’s text.” Wenske v. Ealy, 521 S.W.3d 791, 792 (Tex.

2017). In construing the meaning of a deed, our primary duty is to ascertain the intent of the parties

as provided in the four corners of the document. Luckel, 819 S.W.3d at 461. Looking within the

four corners of the deed, we read the instrument as a whole and give meaning to all its words and

parts. Id. at 461-62. Once we ascertain the parties’ intent as expressed in the language of the deed,

our analysis should end. Wenske, 521 S.W.3d at 794.

       Deeds are construed to confer upon the grantee the greatest estate that the terms of the

instrument will allow. Combest, 502 S.W.3d at 180; Ladd v. DuBose, 344 S.W.2d 476, 480 (Tex.

Civ. App.—Amarillo 1961, no writ). A deed will pass whatever interest the grantor has in the land,

unless it contains language showing the intention to grant a lesser estate. Sharp v. Fowler, 252
S.W.2d 153, 154 (Tex. 1952); Combest, 502 S.W.3d at 179. A warranty deed will pass all of the

estate owned by the grantor at the time of the conveyance unless there are reservations or

exceptions that reduce the estate conveyed. Combest, 502 S.W.3d at 179.

       Reservations and exceptions in deeds are not synonymous. Pich v. Lankford, 302 S.W.2d
645, 650 (Tex. 1957); Bupp v. Bishop, No. 04-16-00827-CV, 2018 WL 280408, at *2 (Tex. App.—
                                                 -6-
                                                                                      04-17-00347-CV


San Antonio Jan. 3, 2018, pet. filed). A reservation is made in favor of the grantor and creates a

new right issuing out of the conveyance. Klein v. Humble Oil & Refining Co., 67 S.W.2d 911, 915

(Tex. Civ. App.—Beaumont 1934), aff’d, 86 S.W.2d 1077 (1935); Bupp, 2018 WL 280408, at *2.

“A reservation is a taking back by the grantor of a part of the interest being granted.” Bupp, 2018
WL 280408, at *2. An exception, by contrast, operates to exclude some interest from the grant. Id.

An exception in a deed is a clause exempting from the operation of the deed and retaining in the

grantor the title to some part of the thing granted, or exempting from the operation of the deed

some part of the thing granted the title of which is at the time in another. Klein, 67 S.W.2d at 915.

In sum, a reservation must always be in favor of and for the benefit of the grantor; an exception

can be a mere exclusion from the grant. Pich, 302 S.W.2d at 650.

       Both reservations and exceptions in deeds must be clear and specific. Texas Independent

Exploration, Ltd. v. Peoples Energy Production-Texas, L.P., No. 04-07-00778-CV, 2009 WL
2767037, at *10 (Tex. App.—San Antonio August 31, 2009, no pet.). Reservations must be made

by clear language; courts do not favor reservations by implication. Sharp, 252 S.W.2d at 154;

Combest, 502 S.W.3d at 179. Exceptions, which generally are strictly construed against the

grantor, must identify, with reasonable certainty, the property to be excepted from the larger

conveyance. Combest, 502 S.W.3d at 179-80.

                                            DISCUSSION

       Here, the Gonzalezes and the Janssens agree, at least initially, that the deeds are

unambiguous. Additionally, the Gonzalezes and the Janssens agree that we must ascertain the

parties’ true intentions as expressed in the four corners of the deeds. Therefore, we begin our

analysis by examining the language in the deeds themselves.




                                                -7-
                                                                                     04-17-00347-CV


The 101 Deed

       The 101 deed conveyed the 101.43-acre tract to Ramon Gonzalez Jr. It provided, in relevant

part, that Don, Debra, C.J., and Olivia:

       [D]o GRANT, SELL AND CONVEY unto RAMON GONZALEZ, JR., . . . all of the
   following described property in Karnes and Gonzales Counties, Texas, to wit:

       All that certain lot, tract or parcel of land, being 101.43 acre tract situated in…
       [legal description]

       SUBJECT TO One-half (1/2) Royalty Reservation reserved om [sic] Deed dated
       October 1, 1977, from the Estate of Sidney S. Griffin, deceased, to Lamar R.
       Blaschke and Rudolph T. Blaschke, and recorded in Volume 469, Page 621, Deed
       Records of Karnes County, Texas.

       SUBJECT TO Terms, conditions and stipulations of that Royalty Deed dated
       December 13, 1985, from C.J. Janssen et ux to James C. Janssen et al, recorded in
       Volume 559, Page 251, Deed Records of Karnes County, Texas.

       TO HAVE AND TO HOLD the above described premises, together with all and singular
   the rights and appurtenances thereto in anywise belonging, unto the said grantee, his heirs
   and assigns forever; and we do hereby bind ourselves, our heirs, executors and
   administrators to WARRANT AND FOREVER DEFEND all and singular the said
   premises unto the said grantee, his heirs and assigns, against every person whomsoever
   lawfully claiming or to claim the same or any part thereof.

The 209 Deed

       The 209 deed conveyed 209.97 acres to Ramon Gonzalez Jr., M.D., P.A., Employees

Pension Plan and Trust. It provided, in relevant part, that Don, Debra, C.J., and Olivia:

   [D]o GRANT, SELL, AND CONVEY unto RAMON GONZALEZ, Jr., M.D., P.A.,
   EMPLOYEES PENSION PLAN AND TRUST…all of the following described real property
   in Karnes and Gonzales Counties, Texas, to wit:

       TRACT NO. 1: All that certain lot, tract or parcel of land, being a 126.28 acre tract
       situated in…[legal description].

       TRACT NO. 2: All that certain lot, tract or parcel of land, being 83.69 acres of land
       situated in…[legal description].

       SUBJECT TO One-half (1/2) Royalty Reservation as set out in instrument dated
       October 1, 1977, from the Estate of Sidney S. Griffin, deceased, to Lamar R.


                                                -8-
                                                                                       04-17-00347-CV


       Blaschke and Rudolph T. Blaschke, and recorded in Volume 469, Page 621, Deed
       Records of Karnes County, Texas.

       SUBJECT TO Royalty Interest as set out in instrument dated Decmeber [sic] 13,
       1985, from C.J. Janssen et ux to James C. Janssen et al, recorded in Volume 559,
       Page 251, Deed Records of Karnes County, Texas.

       SUBJECT TO Mineral Deed dated September 3, 1947, from W.F. Krause to
       William Meyer, recorded in Volume 170, Page 425, Deed Records of Karnes
       County, Texas, as to Tract 2 Only.

       TO HAVE AND TO HOLD the above described premises, together with all and singular
   the rights and appurtenances thereto in anywise belonging, unto the said grantee, its
   successors and assigns forever; and we do hereby bind ourselves, our heirs, executors and
   administrators to WARRANT AND FOREVER DEFEND all and singular the said premises
   unto the said grantee, its successors and assigns, against every person whosoever lawfully
   claiming or to claim the same or any part thereof.

       Both deeds show that Don and the others conveyed “all of the following described real

property” and “[a]ll that lot, tract or parcel of land” described. (Emphasis added). Both deeds

specifically describe the tracts conveyed by way of legal descriptions. Thereafter, both deeds state

that the conveyances of “all” of the real property described are “subject to” other interests. The

101 deed says the real property is conveyed “subject to” the “One-half (1/2) Royalty Reservation

reserved om [sic] Deed dated October 1, 1977” and “subject to” the “[t]erms, conditions and

stipulations of that Royalty Deed dated December 13, 1985.” Thus, the 101 deed refers to two

other deeds: the initial deed that created the reversionary royalty interest and the deed that

conveyed that interest to Don and his siblings. The 209 deed says the real property is conveyed

“subject to” the “One-half (1/2) Royalty Reservation as set out in instrument dated October 1,

1977,” “subject to” the “Royalty Interest as set out in instrument dated Decmeber [sic] 13, 1985,”

and “subject to” a “Mineral Deed dated September 3, 1947.” Thus, the 209 deed refers to three

other deeds: the initial deed that created the reversionary royalty interest, the deed that conveyed

that interest to Don and his siblings, and another deed that is apparently not related to the

reversionary royalty interest at issue in this case. Finally, the habendum clauses in both deeds state:
                                                 -9-
                                                                                       04-17-00347-CV


“TO HAVE AND TO HOLD the above described premises, together with all and singular the

rights and appurtenances thereto in anywise belonging, unto the said grantee, its successors and

assigns forever….” (Emphasis added).

       Giving the deeds’ words their plain meaning, reading them in their entirety, and

harmonizing all of their parts, we cannot construe them as excluding Don’s share of the

reversionary royalty interest from the conveyances. The deeds state that the grantors, including

Don, are conveying “all” of their interest in the real property described. Furthermore, both deeds’

habendum clauses state that the grantors, including Don, are transferring to Gonzalez and the

Pension Trust “all” “the rights and appurtenances in anywise belonging” to them in the premises

described. Neither deed includes any language excluding Don’s undivided share of the

reversionary royalty interest from the conveyances or any language showing that Don was

retaining any interest that he had in the real property.

       The words “subject to” used in their ordinary sense, mean subordinate to, subservient to,

or limited by. Wenske, 521 S.W.3d at 796. Although the Texas Supreme Court has recognized that

“subject to” clauses are widely used for other purposes, the principal function of a “subject to”

clause in a deed is to protect a grantor against a claim for breach of warranty when some mineral

interest is already outstanding. Id. In this case, nothing in the four corners of the deeds shows that

the parties intended the “subject to” clauses to operate differently or to serve a purpose other than

informing the grantees that other interests were still outstanding.

       The Janssens argue that the second “subject to” clause in each deed operates to exclude

from the conveyances Don’s undivided interest in the reversionary royalty interest. But we cannot

adopt such a construction because it would require us to conclude that the second “subject to”

clauses function differently from the other “subject to” clauses. In both deeds, the “subject to”

clauses are grouped together. The 101 deed contains two “subject to” clauses, and the 209 deed
                                                 - 10 -
                                                                                      04-17-00347-CV


contains three “subject to” clauses. The first “subject to” clause in each of the deeds refers to the

initial deed that created the reversionary interest. The second “subject to” clause in each of the

deeds refers to the deed that conveyed the reversionary royalty interest to Don and his siblings.

The 209 deed contains a third “subject to” clause, which refers to another deed that apparently has

no connection to the reversionary royalty interest in this case. The only way to construe all of the

“subject to” clauses in a consistent manner is to conclude that all of the “subject to” clauses were

intended to inform the grantees of other outstanding interests that burdened the properties

conveyed.

       The Janssens also criticize the Gonzalezes for using the word “reservation” in their

appellate briefing. The Janssens argue that because the reversionary royalty interest had already

been defined, created, vested, and recorded in the gift deed to Don and his siblings, Don did not

need to use a reservation clause in the deeds because he was not creating a new interest. The

Janssens further argue that the second “subject to” clause in the deeds was the “functional

equivalent” of an “exception” clause. We are not persuaded by these arguments. First, the Janssens

construe the Gonzalezes’ argument too narrowly. In their amended summary judgment motion the

Gonzalezes argued that Don’s share of the reversionary royalty interest passed to Gonzalez and

the Pension Trust because the deeds did not contain either a “reservation or an exception from the

grant.” Second, both reservations and exceptions in deeds must be made by clear and specific

language. See Texas Independent Exploration, 2009 WL 2767037, at *10. Here, the deeds show

that Don did not use clear and specific language to exclude his share of the reversionary royalty

interest from the conveyances.

       The Janssens further argue that Don was not required to use “magic words” to exclude his

share of the undivided reversionary royalty interest from the conveyance. We agree that Don was

not required to use “magic words” or particular language to have excluded his share of the
                                                - 11 -
                                                                                      04-17-00347-CV


undivided reversionary royalty interest from the conveyances. However, Don was required to use

some language to show that he was retaining and not conveying his share of the undivided

reversionary royalty interest. See Klein, 67 S.W.2d at 916-17; Combest, 502 S.W.3d at 179-80.

Because the deeds before us contain no language excluding Don’s share of the reversionary royalty

interest from the conveyances, we cannot conclude that the parties intended to exclude it from the

conveyances.

       Additionally, in their amended summary judgment motion, the Janssens argued that the

location of the second “subject to” clause in the deeds showed that Don’s share of the reversionary

royalty interest was excluded from the conveyances. The Janssens relied on Bass v. Harper, 441
S.W.2d 825 (Tex. 1969), to support this argument. In Bass, the deed provided that (1) the grantor

granted, sold, and conveyed to the grantee all of that certain undivided one-half interest in a tract

of land; (2) described the land; (3) stated “this Grant is Subject to the Mineral Reservation

contained in the following deeds;” (4) listed nine deeds from various people to the grantor in which

royalty interests had been reserved, including the page and volume number showing the deeds had

been recorded; (5) and included a habendum clause and a warranty clause. Id. at 826. Both the trial

court and the court of appeals construed the words in the deed as limiting the warranty and not the

grant, and therefore, concluded that the mineral interests had been conveyed to the grantee. Id. at

825, 828. The supreme court, however, concluded that the words in the deed showed that the

parties intended to limit the grant rather than the warranty and, therefore, the outstanding interests

were not conveyed. Id. at 827-28.

       The Texas Supreme Court recently re-examined Bass. Wenske, 521 S.W.3d at 794-95.

Although the supreme court did not overrule Bass, it did state that Bass’s reasoning “should remain

limited to the specific wording of the instrument in that case” and “courts and practitioners should

view Bass as limited to the specific language at issue in that case.” Id. at 795. The deed in Bass
                                                - 12 -
                                                                                      04-17-00347-CV


provided: “This Grant is Subject to the Mineral Reservation contained in the following

Deed(s)….” (Emphasis added). Bass, 441 S.W.2d at 826. Thus, in Bass the “subject to” clause was

“tied specifically to the grant.” Wenske, 521 S.W.3d at 795; Bass, 441 S.W.2d at 827. Unlike the

deed in Bass, the deeds in this case contain no language tying the “subject to” clauses to the grant;

instead, the “subject to” clauses simply follow the property descriptions. Because Bass is limited

to the specific wording of the instrument in that case, we conclude that it is not controlling here.

See Wenske, 521 S.W.3d at 795.

       Considering the deeds as a whole, we conclude that the “subject to” clauses do not exclude

anything from the conveyances, but instead merely refer to encumbrances on the properties, and

explain and clarify the nature of the title being conveyed. See Texas Independent Exploration,

2009 WL 2767037, at *5 (“Conveying land ‘subject to’ defined interests is [] a means of providing

notice of outstanding interests that may affect a grantee’s title.”); Freeman v. Southland Paper

Mills, Inc., 573 S.W.2d 822, 824 (Tex. Civ. App.—Beaumont 1978, writ ref’d n.r.e.) (concluding

that “subject to” clause in a deed did not expressly except any portion of the conveyed land but

merely made the conveyance subject to any leases or other instruments affecting the land). As

previously discussed, this construction allows for a consistent and harmonious interpretation of

the “subject to” clauses in the deeds.

       We conclude that the four corners of the deeds show that Don conveyed all his interest in

the real property, including his undivided share of the reversionary royalty interest, to Gonzalez

and the Pension Trust. We further conclude the deeds have definite meanings and, therefore, are

unambiguous.

       In the present case, the unambiguous deeds show that Don conveyed all his interest in the

real property, including his undivided share of the reversionary royalty interest, to Gonzalez and

the Pension Trust. Therefore, we conclude the trial court erred in construing the deeds to exclude
                                                - 13 -
                                                                                   04-17-00347-CV


Don’s undivided share of the reversionary royalty interest from the conveyances, and in granting

the Janssens’ amended summary judgment motion on this ground.

       The Gonzalezes argue the trial court should have granted their amended summary

judgment motion because they established, as a matter of law, that Gonzalez and the Pension Trust

owned the reversionary royalty interest. When properly construed, the deeds establish, as a matter

of law, that the Janssens conveyed all their interests in the two tracts of land, including Don’s

undivided share of a reversionary royalty interest, to Gonzalez and the Pension Trust. We,

therefore, conclude the trial court erred in denying the Gonzalezes’ amended summary judgment

motion.

                                          CONCLUSION

       We reverse the trial court’s judgment and render judgment denying the Janssens’ amended

summary judgment motion, granting the Gonzalezes’ summary judgment motion, and declaring

that (1) Don A. Janssen’s undivided share of the reversionary royalty interest passed to the

grantees, Ramon Gonzalez Jr. and Ramon Gonzalez, M.D., P.A. Employees’ Pension Plan and

Trust, in the September 15, 1988 deeds, and (2) Don A. Janssen holds no royalty interest in any

mineral or royalty associated with the September 15, 1988 deeds.

                                                       Karen Angelini, Justice




                                              - 14 -